Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 
Status of Claims

3.	This action is in response to Applicant’s filing on 05/09/2022. Claims 1-6 and 8-23 are pending and examined below.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being obvious over Frazzoli and in view of Russell et al., US 20020049539 A1, herein referred to as Russell.

	Regarding claim 1, Frazzoli discloses one or more processors (Fig. 10), a memory communicably coupled to the one or more processors and storing instructions to (Fig. 10), generating a predicted path between an origin and a destination for a vehicle using an autonomous driving model (Col. 5 lines 40-43), obtaining an actual path driven by an operator of the vehicle between the origin and the destination (Fig. 15 and Col. 22 lines 7-8), calculating a variance factor using the predicted path and the actual path (Col. 17 lines 27-33, Col. 15 lines 8-10, Col. 11 lines 41-43, Col.15 lines 24-33), modifying the autonomous driving model using the variance factor (Col.15 lines 24-33 and Col. 16 lines 9-13), and using the modified model to autonomously drive the vehicle (Col. 16 lines 9-13), but fails to explicitly disclose the variance factor being applied only to a portion of the autonomous driving model pertaining to at least one of specific decisions, specific decision types, or specific time frames within the predicted path. 
However, Russell discloses determining if a vehicle is deviating from a target path during a lane change, and if it is, the weight of the path fusion is increased so that the path follows this deviation (Paragraphs 0066 and 0067). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Frazzoli to include using the variance factor for at least one of a specific decision, specific decision type, or specific time frames. The motivation to do so would be to ensure that the autonomous vehicle can properly navigate an environment. If the vehicle is performing a lane change, having the variance factor applied during this decision would allow the vehicle to appropriately lane change without, for example, transitioning too quickly or overshooting the lane.

	Regarding claim 2, Frazzoli in view of Russell discloses all the limitations of claim 1. Frazzoli further discloses encoding a first input using a first current state and a first historical state, the first current state being received from a sensor system of the vehicle at the origin (Col. 7, lines 3-5, Col. 6, lines 32-33, and Col. 13, lines 1-4), and generating the predicted path using the first input (Col. 7, lines 31-36).

	Regarding claim 3, Frazzoli discloses all the limitations of claim 2. Frazzoli further discloses the first current state being collected over a period time before the predicted path is generated (Col. 7, lines 3-5, Col. 6, lines 32-33, and Col. 4, lines 10-11).

	Regarding claim 4, Frazzoli discloses all the limitations of claim 2. Frazzoli further discloses encoding a second input using the first state, a second current state, a second historical state, and the actual path, the second state being received from a sensor system of the vehicle at the destination (Col. 7 lines 3-5, Col. 6 lines 32-33, and Col. 13 lines 1-4), and calculating the variance factor using the first input and second input (Col. 17 lines 27-33, Col. 15 lines 8-10, Col. 11 lines 41-43, Col.15 lines 24-33).

	Regarding claim 5, Frazzoli discloses all the limitations of claim 4. Frazzoli further discloses the second current state being collected at the destination or at a destination point (Col. 7 lines 3-5, Col. 6 lines 32-33, Col. 13 lines 1-4, and Col. 5 lines 43-45).

	Regarding claim 6, Frazzoli discloses all the limitations of claim 4. Frazzoli further discloses the second historical state comprising the first historical state and the first current state (Col. 7 lines 3-5, Col. 7 lines 24-25, Col. 8 lines 43-44).

	Regarding claim 8, Frazzoli in view of Russell discloses all the limitations of claim 1. Frazzoli further discloses the variance factor being a numerical indicator of convergence or divergence between the actual path and the predicted path (Col. 17 lines 27-33, Col. 15 lines 8-10, Col. 11 lines 41-43, Col.15 lines 24-33).

	Regarding claims 9-15, the claim limitations are similar to those in claims 1-8 and are rejected using the same rationale as seen above in claims 1-8.

	Regarding claims 16-20, the claim limitations are similar to those in claims 1-8 and are rejected using the same rationale as seen above in claims 1-8.

6.	Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Frazzoli in view of Russell, and further in view of Shashua et al., WO 2016130719 A2, herein referred to as Shashua.

	Regarding claim 21, Frazzol in view of Russell discloses all the limitations of claim 1. Frazzoli further discloses using a GPS and IMU to obtain position, heading, linear and angular velocity, and acceleration (Paragraphs 0072-0074) as well as determining an extent of rule violation (Col. 17 lines 27-33, Col. 15 lines 8-10, Col. 11 lines 41-43, Col.15 lines 24-33; see reasoning in claim 1 above), but fails to explicitly disclose the variance factor being calculated in light of six degrees of freedom for the vehicle. However, Shashua discloses estimating the six degrees of freedom for autonomous vehicle navigation (Paragraph 0463). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Frazzoli to include determining the extent of rule in light of six degrees of freedom. The motivation to do this would be to properly characterize the vehicle’s state when determining the variance factor. This would allow the system to better determine the state of the vehicle such as a how far the vehicle has translated or if there is a rotation about one of its axes.

7.	Claim 22 is rejected under 35 U.S.C. 103 as being obvious over Frazzoli, in view of Russell, and further in view of Cooper et al., WO 2011057323 A1, herein referred to as Cooper.

	Regarding claim 22, Frazzoli in view of Russell discloses all the limitations of claim 1. Frazzoli further discloses candidate trajectories of the vehicle being ranked according to their quality or desirability (Paragraphs 0131-0153), but fails to explicitly disclose ranking paths according to the variance factor and selecting the highest variance factor for implementation. However, Cooper discloses ranking paths based on probability of matching other candidate exemplary paths and selecting the highest-ranking path to display to the driver for driving (Page 19 lines 16-31). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Frazzoli to include ranking the paths according to the variance factor and selecting the highest variance factor to use for driving. The motivation to do so would be to select a high deviation path and see how the autonomous vehicle performs in these scenarios. This would allow all predicted paths to be explored and could potentially allow one to prune the set of predicted paths based on if the highest variance factor path would allow safe driving of the autonomous vehicle.

8.	Claim 23 is rejected under 35 U.S.C. 103 as being obvious over Frazzoli, in view of Russell, and even further in view of Mohammadiha et al., EP 3495219 A1, herein referred to as Mohammadiha.

	Regarding claim 23, Frazzoli in view of Russell discloses all the limitations of claim 1. Frazzoli further discloses obtaining an actual path of a driver (Fig. 15 and Col. 22 lines 7-8; also see reasoning in claim 1 above), but fails to explicitly disclose obtaining the actual paths using a plurality of drivers including at least one expert driver. However, Mohammadiha discloses paths recorded from expert drivers (Paragraph 0037). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Frazzoli to include obtaining paths of a plurality of drivers with at least one expert driver. The motivation to do so would be to ensure that there are a multitude of paths to use when determining the variance factor. By obtaining multiple driver’s paths, as well as an expert’s driven path, one could see what is considered normal driving behavior for the given location, as well as consult an expert’s path to see what an expert would do in the situation.

Response to Arguments
9.	Applicant's arguments filed 05/22/2022 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US published application US20170229029 by Klinger et al. is relevant to the current application because it discloses obtaining a path of an autonomous vehicle (disclosure states that it could be manned), predicting a path, comparing the predicted path to the obtained path and modifying the predicted path. The embodiments in this reference call to an aerial vehicle, however, the disclosure states that in some embodiments, the vehicle can be a manned or unmanned car.
US published application US20180024553 by Kong et al. is relevant to the current application because it discloses obtaining a set of routes, generating a set of routes based on a simulation of the vehicle, and comparing those routes by calculating a controller error. The simulated route with the least controlling error is selected.	

11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664